Order entered September 26, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00638-CR
                                      No. 05-14-00639-CR

                             ZANTAR LADON KELLY, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 282nd Judicial District Court
                                     Dallas County, Texas
                        Trial Court Cause Nos. F13-00158-S, F07-60023-S

                                           ORDER
       Appellant’s September 24, 2014 motion to withdraw as appointed counsel on appeal and

to abate the cases to the trial court for appointment of substitute counsel is GRANTED.

Kathleen A. Walsh and the Dallas County Public Defender’s Office are removed as counsel of

record for appellant.

       We ORDER the trial court to appoint new counsel to represent appellant in these

appeals. We ORDER the trial court to transmit a supplemental clerk=s record containing the

order appointing new counsel to this Court within THIRTY DAYS of the date of this order.
       We ABATE the appeals to allow the trial court to comply with this order. We will

reinstate the appeals within thirty days of the date of this order or when we receive the order

appointing new counsel.

                                                   /s/    LANA MYERS
                                                          JUSTICE